Citation Nr: 1516839	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 27, 2006, for the award of service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to June 1994.  He had additional service with a Reserve unit that included verified periods of active duty from October 16, 1994, to March 3, 1995; from March 26, 1995, to August 11, 1995; and from December 11, 1995, to September 5, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On May 14, 2014, the Veteran testified before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of his hearing has been associated with his Virtual VA file.


FINDINGS OF FACT

1.  By a May 2002 rating decision, the RO denied service connection for the Veteran's claimed "Saudi Syndrome"; the Veteran did not appeal that denial.

2.  On February 27, 2006, the RO received the Veteran's claim of service connection for sarcoidosis, which claim was granted by the RO in July 2011.


CONCLUSION OF LAW

The assignment of an effective date earlier than February 27, 2006, for the award of service connection for sarcoidosis is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the matters denied herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for sarcoidosis was granted in July 2011, and he was assigned a disability rating and an effective date in that decision.  As the effective date issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to that issue because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter decided herein has been obtained.  The evidence includes the Veteran's service records, a VA examination report, VA treatment records, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

By a July 2011 RO decision, the Veteran was granted service connection for sarcoidosis, evaluated as 100 percent disabling, effective from February 27, 2006.  The Veteran disagreed with the assigned effective date, and asserts entitlement to an effective date in 2001, which is when he was diagnosed as having sarcoidosis and well as when he initially filed a claim for VA disability compensation.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2014).  However, when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c) (2014).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The Court has held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

At the outset, the Board notes that the Veteran does not assert that he filed a claim of service connection for sarcoidosis at any time prior to discharge from active military service, or within one year of his separation from service.  The record shows that the Veteran first filed a claim for VA disability compensation in November 2001, at which time he claimed service connection for "Saudi Syndrome/Illness."  In March 2002, the RO requested that the Veteran provide additional information regarding the claimed condition.  The Veteran did not respond to that request and in a May 2002 rating decision, the RO denied the Veteran's claim, noting that the Veteran's service medical records failed to identify the claimed condition.  The Veteran did not file a notice of disagreement (NOD) as to that decision, and no additional evidence was submitted until February 27, 2006, when the Veteran sought to "reopen [his] claim for compensation and add the condition of sarcoidosis."  In fact, no communication was received from the Veteran between May 2002 and February 2006.  

In consideration of the above, the Board finds no basis upon which to assign an effective date earlier than February 27, 2006, for the award of service connection for sarcoidosis.  Notably, the Veteran did not claim service connection specifically for sarcoidosis until February 27, 2006.  Further, to extent that the claim filed in November 2001 could conceivably encompass a claim of service connection for sarcoidosis, the May 2002 rating decision denying that claim became final, as the evidence of record reflects that the Veteran neither filed an NOD as to that decision nor submitted new and material evidence within a year of the decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (2001).  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose.  38 C.F.R. § 3.400(q)(2).  Although an exception to that rule exists when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," 38 C.F.R. § 3.400(q)(1), that exception is not for application in this case as the record fails to suggest that the Veteran's service medical records were not before the RO in May 2002.  Indeed, they were both listed amongst the evidence considered and referred to in the body of the RO decision.

Further, although the Veteran's sarcoidosis was diagnosed in 2001 and records suggest earlier manifestations of that condition, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, the Veteran's treatment records cannot serve as a basis for award of an earlier effective date.  The Board is also aware that regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157(b) (2014).  However, the section only applies to claims for an increase and claims to reopen if the claim was previously disallowed because the disability was not compensable in degree.  Thus the provisions of 38 C.F.R. § 3.157(b) are not for application in the instant case.  Indeed, even if the Veteran's 2006 claim is treated as one to reopen, service connection was denied in 2002 based on the lack of evidence establishing a diagnosed condition and not because the evidence failed to indicate the claimed disability was not compensable in degree.

There is also no document of record that was received by the RO earlier than February 27, 2006, wherein the Veteran specifically requested service connection for sarcoidosis.  Consequently, the Board finds that the assignment of an effective date earlier than February 27, 2006, for the award of service connection for sarcoidosis is not warranted.  38 C.F.R. § 3.400.  



ORDER

Entitlement to an effective date earlier than February 27, 2006, for the award of service connection for sarcoidosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


